UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6930


HASSAN AHMED NUR,

                    Plaintiff - Appellant,

             v.

HAROLD CLARKE, Director of D.O.C.,

                    Defendant - Appellee,

             and

UNKNOWN,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:20-cv-01584-CMH-JFA)


Submitted: February 17, 2022                                 Decided: February 22, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Hassan Ahmed Nur, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hassan Ahmed Nur seeks to appeal the district court’s order dismissing without

prejudice Nur’s initial letter construed as a 28 U.S.C. § 2254 petition for failure to use the

court’s standardized forms in compliance with the local court rules, failure to exhaust his

state court remedies, and duplicating the action by filing a subsequent § 2254 petition. *

The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Nur has not made the

requisite showing. Accordingly, we deny Nur’s motion for a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the facts and legal



       *
        We conclude that the district court’s order is final and appealable because the
defects identified by the district court must be cured by something more than an
amendment to the allegations in the § 2254 petition. See Bing v. Brivo Systems, LLC, 959
F.3d 605, 610 (4th Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021).

                                              2
contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             DISMISSED




                                            3